Citation Nr: 1213899	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  07-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for defective vision, to include as secondary to service-connected diabetes mellitus or agent orange exposure. 

2.  Entitlement to service connection for a prostate disability, to include as secondary to service-connected diabetes mellitus or agent orange exposure. 

3.  Entitlement to service connection for gastritis, to include as secondary to service-connected diabetes mellitus or agent orange exposure. 

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or agent orange exposure. 

5.  Entitlement to service connection for colon polyps, to include as secondary to service-connected diabetes mellitus or agent orange exposure. 

6.  Entitlement to service for sarcoidosis, to include as secondary to service-connected diabetes mellitus or agent orange exposure.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1969.  The Veteran also served in the United States Army Reserve and United States Army Reserve Ready. 

This case comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the VA RO in Louisville, Kentucky.  In a July 2005 rating decision, the RO, in part, denied service connection for defective vision, hypertension, colon polyps, and sarcoidosis.  In a November 2007 rating decision, the RO denied service connection for a prostate disability and gastritis.

These issues were remanded by the Board for further development in November 2009.

The issues of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus or agent orange exposure, and entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus or agent orange exposure were also remanded by the Board for further development in November 2009.  However, in a March 2011 rating decision, the RO granted service connection for erectile dysfunction associated with type II diabetes.  In a July 2011 rating decision, the RO granted service connection for coronary artery disease with angina.  These decisions were a complete grant of benefits with respect to the issues of entitlement to service connection for a heart disability and erectile dysfunction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues are no longer on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims. 

With regard to the issues of entitlement to service connection for a prostate disability, gastritis, and colon polyps, the Board notes that the Veteran has indicated that he developed these disabilities as a result of in-service exposure to agent orange or due to his service-connected diabetes mellitus, type II.

A Formal Finding on the Unavailability of Service Records was issued in June 2005 for the Veteran's period of active duty service from June 21, 1966, to June 20, 1969.  

A review of the available records from his time in the Reserve reveals no complaints, treatment, or diagnoses of a prostate disability, gastritis, or colon polyps.  

The Board notes that the Veteran underwent a VA examination in March 2010.  Upon review of the claims file and examination of the Veteran, he was diagnosed with colon polyps, benign prostatic hypertrophy, gastritis, and gastroesophageal reflux disease.  The examiner concluded by noting that the Veteran does have a prostate disability, gastritis, and colon polyps but they are not caused by or a result of his diabetes or service in Vietnam.  The rationale offered for this opinion was that the above medical issues did not occur while in the service and are not caused by diabetes or agent orange exposure.  
The Board finds that an adequate rationale was not offered as to why the Veteran's colon polyps, benign prostatic hypertrophy, gastritis, and gastroesophageal reflux disease could not have been caused or aggravated by his service-connected diabetes mellitus, type II.  As such, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claims for service connection for prostate disability, gastritis, and colon polyps.  38 U.S.C.A. § 5103A (West 2002).  Thus, these issues must be remanded in order to schedule the Veteran for appropriate VA examinations to determine whether he currently has a prostate disability, gastritis, or colon polyps that was caused or aggravated by his active duty service, in-service exposure to agent orange, or his service-connected diabetes mellitus, type II.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  Detailed rationales should be provided for all opinions. 

With respect to the issues of entitlement to service connection for hypertension and sarcoidosis, the Veteran asserts that he developed these disabilities as a result of in-service exposure to agent orange or due to his service-connected diabetes mellitus, type II.

Upon enlistment in the Army Reserve on September 2, 1986, the Veteran was noted as having a blood pressure 154/86.  A May 1987 Report of Medical History noted that the Veteran had high blood pressure.  A May 1987 Report of Medical Examination recorded a blood pressure of 160/104.  A June 30, 1998, treatment record noted that sarcoidosis needed to be ruled out.  A July 14, 1988 Statement of Medical Examination and Duty Status revealed that the Veteran developed chest pains and numbness in arms due to overexertion.  It was noted that the member reported to Battalion Medical Staff and was found to have high blood pressure.  From there, he was sent to the Hospital at Fort Campbell.  This record noted that the Veteran was on active duty for training at this time.  A medical record report revealed that the Veteran was admitted on June 25, 1988, and discharged on July 21, 1988.  It was noted that he went on sick call and apparently had a blood pressure of 210/110.  A staff pulmonologist was consulted who felt certain that the diagnosis was sarcoidosis.  The Veteran was diagnosed with peritracheal and bilateral hilar adenopathy consistent with sarcoidosis.  In a November 1990 letter from the Chief of Pulmonary Service at the VA Medical Center (VAMC), it was noted that the Veteran is currently under treatment for active sarcoidosis.  In a February 1991 service treatment record, the Veteran was noted as having a 3-year history of sarcoidosis.  Additionally, his blood pressure was noted as being 130/94.  A July 1991 Report of Medical History noted that the Veteran had sarcoidosis and had been hospitalized for such.  

In the March 2010 VA examination report, the Veteran was noted as having hypertension with an onset of 1995 when he began treatment.  The Veteran was diagnosed with essential hypertension. The examiner concluded by noting that the Veteran does have hypertension but it is not caused by or a result of his diabetes or service in Vietnam.  The rationale offered for this opinion was that the above medical issues did not occur while in the service and are not caused by diabetes or agent orange exposure.  

The March 2010 VA examination report also addressed the Veteran's sarcoidosis.  It was noted that the Veteran had sarcoidosis with an onset of 1988.  The Veteran reported that he was on active duty with the Army Reserves when he was hospitalized at Fort Campbell, Kentucky, for chest tightness and shortness of breath.  He stated in the hospital for one month and was eventually discharged.  Later that year, he had a lung biopsy at the Johnson City VAMC, which was positive for sarcoidosis.  The examiner noted that the Veteran does have sarcoidosis and it is not caused by or a result of his service-connected diabetes or service in Vietnam.  The rationale provided for this opinion was that sarcoidosis has an unknown etiology.  It is not caused by diabetes nor exposure to agent orange.  However, please be aware that this Veteran may have been on active duty when the discovery of sarcoidosis was made.  If the preceding statement is true, is he then service connected?  

In a June 2011 VA examination report, the examiner noted that the Veteran did have a diagnosis of sarcoidosis while on active duty with the National Guard.  The diagnosis was made at that time of active duty when the Veteran became symptomatic.  The examiner noted that the rationale for this opinion is that the Veteran was diagnosed with sarcoidosis while on active duty on weekend drill with the National Guard.  However, the cause of sarcoidosis is unknown.  The weekend drill nor his military service caused his sarcoidosis.  It is unknown when he actually acquired the disease.  However, apparently the logic of compensation and pension and regional office is that, if a disease process is diagnosed during a weekend drill of active duty, it is therefore caused by the Veteran's military service. 

The Board notes that the term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a) (2011). 

The term "active duty for training" is, inter alia, full- time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(c) (2011).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(d) (2011).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002 & Supp. 2009).

With regard to the Veteran's sarcoidosis claim, the Board notes that the June 2011 VA examiner indicated that the Veteran was diagnosed with sarcoidosis while on active duty on weekend drill with the National Guard.  The VA examiner also clearly inferred from this fact that service connection should be warranted for such disease.  However, the Board notes that the law and regulations applicable to regular active duty are distinct from the laws and regulations applicable to periods of INACDUTRA or ACDUTRA.  While it is true that the Veteran was given a diagnosis of sarcoidosis during a time of ACDUTRA, it is not necessarily clear that such disability was incurred in or aggravated by that period of ACDUTRA.  Therefore, the Board finds that this issue must be remanded in order to schedule the Veteran for an appropriate VA examination to determine whether he currently has sarcoidosis that had its onset during or was aggravated by his period of ACDUTRA.  Colvin, supra. 

With regard to the Veteran's hypertension claim, the Board finds that an adequate rationale was not offered as to why the Veteran's hypertension could not have been caused or aggravated by his service-connected diabetes mellitus, type II.  Moreover, the Board notes that the Veteran was recently granted service connection for coronary artery disease with angina.  An opinion has not been provided as to a potential relationship between the Veteran's service-connected coronary artery disease with angina and his hypertension.  As such, the Board finds that the Veteran should be scheduled for an appropriate VA examination to determine whether he currently has hypertension that was caused or aggravated by his active duty service or by any period of ACDUTRA, or by his in-service exposure to agent orange, or his service-connected diabetes mellitus, type II, or his coronary artery disease with angina.  Colvin, supra. 

With respect to the issue of entitlement to service connection for defective vision, to include as secondary to service-connected diabetes mellitus or agent orange exposure, the Board notes that this issue was not addressed in a supplemental statement of the case (SSOC) or a rating decision following the November 2009 Board remand.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

As the November 2009 Board remand specifically directed that a SSOC be provided on the matter, if the claim is not resolved to the satisfaction of the Veteran, the Board finds that compliance with the November 2009 remand directives has not occurred and this issue must be remanded for readjudication, and to afford the Veteran a SSOC on this matter, if it is not resolved to the satisfaction of the Veteran. 

Additionally, the Board notes that the Veteran underwent a VA examination in March 2010.  Upon examination, the Veteran was noted as having no diabetic retinopathy bilaterally; mild age related cataracts bilaterally; and hyperopia, presbyopia bilaterally.  The examiner noted that there is no evidence of injury to the eyes or visual system that would indicate damage secondary to pesticides.  In an April 2011 addendum, it was noted that the claims file was reviewed.  It was further noted that acuity was normal on all examination forms in chart.  There is one examination that shows a defect in color vision, but a later form shows normal color vision.  The examiner noted that exposure to pesticides would not be expected to produce a color vision defect.  This would likely be a congenital defect.  There are no reports of pesticide reported injury found in the file.  

While the March 2010 and April 2011 opinions essentially indicate that there is no evidence to suggest that the Veteran has defective vision as a result of exposure to agent orange, the Board finds that this opinion did not specifically discuss the possibility of his diabetes mellitus, type II aggravating an eye disability or defective vision.  As such, the Board finds that, upon remand, the Veteran should be scheduled for another VA examination to determine whether he currently has defective vision or an eye disability of any kind that was caused or aggravated by his active duty service, his exposure to agent orange, or his service-connected diabetes mellitus, type II.  Colvin, supra.  Detailed rationales should be provided for all opinions. 

Additionally, the Veteran should be given proper notice of the requirements for establishing secondary service connection, according to 38 C.F.R. § 3.310.  

Finally, the RO should take this opportunity to obtain any recent VA treatment records that have not yet been associated with the claims file. 


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310. 

2. Obtain all of the Veteran's personnel records from his active duty service and his service in the Reserve and Reserve Ready.  Then, determine the periods of time in which the Veteran served on ACDUTRA.

3. Ensure that all available service treatment records from the Veteran's service in the Reserve and the Reserve Ready have been obtained.

4. Obtain any and all VA treatment records that have not yet been associated with the claims file. 

5. Schedule the Veteran for a VA examination for his claimed prostate disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed prostate disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with any and all prostate disabilities.  Then, an opinion should be provided as to whether it is at least as likely as not that his prostate disability was caused or aggravated by his active duty service, his in-service exposure to agent orange, or his service-connected diabetes mellitus, type II. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided. 

6. Schedule the Veteran for a VA examination for his claimed colon polyps.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed colon polyps.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has, or has had in the recent past, a diagnosis of colon polyps.  Then, an opinion should be provided as to whether it is at least as likely as not that his colon polyps were caused or aggravated by his active duty service, his in-service exposure to agent orange, or his service-connected diabetes mellitus, type II. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided. 

7. Schedule the Veteran for a VA examination for his claimed gastritis or gastroesophageal reflux disease.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed gastritis or gastroesophageal reflux disease.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with any and all gastrointestinal disabilities, to include gastritis or gastroesophageal reflux disease.  Then, an opinion should be provided as to whether it is at least as likely as not that his gastrointestinal disabilities were caused or aggravated by his active duty service, his in-service exposure to agent orange, or his service-connected diabetes mellitus, type II. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided. 

8. Schedule the Veteran for a VA examination for his claimed defective vision.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed defective vision.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with any and all vision or eye disabilities.  Then, an opinion should be provided as to whether it is at least as likely as not that his vision or eye disabilities or defects were caused or aggravated by his active duty service, his in-service exposure to agent orange, or his service-connected diabetes mellitus, type II.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided. 

9. Schedule the Veteran for a VA examination for his claimed hypertension.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed hypertension.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should provide an opinion as to whether it is at least as likely as not that his hypertension was caused or aggravated by his active duty service, a period of ACDUTRA service, his in-service exposure to agent orange, or his service-connected diabetes mellitus, type II or coronary artery disease with angina. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided. 

10. Schedule the Veteran for a VA examination for his claimed sarcoidosis.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed sarcoidosis.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should provide an opinion as to whether it is at least as likely as not that his sarcoidosis had its onset during or was aggravated by a period of ACDUTRA service, or was caused or aggravated by his in-service exposure to agent orange, or his service-connected diabetes mellitus, type II or coronary artery disease with angina. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided. 

11. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent SSOC.  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


